Citation Nr: 0503072	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a respiratory 
disorder including as a result of influenza and asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the in 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

The veteran and his representative contend that the 
appellant's current respiratory disorders were caused by 
asbestos exposure while serving as a welder while in military 
service.  In the alternative, it is alleged that in December 
1952, the veteran was hospitalized for about one month at 
Fort Chaffee, Arkansas, due to influenza, and that he had has 
respiratory problems since.  

As to his back disorder, the veteran alleges that he injured 
it while serving with the 17th Field Artillery Battalion in 
Korea between May 1953 and October 1954, and that he has had 
problems with his back since.  It is requested that the 
veteran be afforded the benefit of the doubt. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA provide 
a medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Additionally, given that all of the veteran's service medical 
records are not available, the duty to assist is particularly 
high.  Therefore, a remand is required to obtain medical 
opinion evidence as to the relationship, if any, between any 
currently diagnosed back and/or respiratory disorder and 
military service.  

As to the allegation that a current respiratory disorder was 
caused by in-service asbestos exposure, the VA examiner must 
address the relationship between any currently diagnosed 
respiratory disease and the appellant's inservice exposure to 
asbestos while working with brake shoes/linings.  The 
examiner must also offer an opinion as to role, if any, that 
postservice exposure to asbestos at the Philadelphia Naval 
Shipyard played in the veteran developing any asbestos 
related respiratory disorder.  

The VCAA requires that VA obtain and associate with the 
record all adequately identified records.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  While it appears that no additional 
service medical and/or personnel records are available due to 
their probable loss at a 1973 fire at the National Personnel 
Records Center, the veteran reports retiring from the United 
States Civil Service, and it is unclear whether all pertinent 
records have been secured from the Office of Personnel 
Management.  Hence, further development is in order.

Further, the record is almost completely devoid of medical 
records showing treatment for back and respiratory problems 
during the first 40 years after his October 1954 service 
separation.  VA's duty to assist also includes requesting 
from the veteran's private attorney copies of all medical 
records pertaining to asbestos exposure which relate to this 
claimant.

Lastly, given the above development and VA's duty to notify 
the veteran what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant, on remand, the RO should continue to provide him 
with updated VCAA notices.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Therefore, the appeal is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all M21-1 development and 
VCAA notice obligations have been 
satisfied in accordance with Quartuccio; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent. 

a.  As to the M21-1 development, 
such development includes, but is 
not limited to, the following 
actions:  (1) determining whether 
military records demonstrate 
evidence of asbestos exposure in 
service; (2) determining whether 
there was pre-service and/or post-
service evidence of occupational or 
other asbestos exposure; and (3) 
determining if there is a 
relationship between asbestos 
exposure and the currently claimed 
disease in light of the latency and 
exposure information found at M21-1, 
Part III, par. 5.13(a).  

b.  As to the VCAA development, such 
notification includes, but is not 
limited to, notifying the veteran of 
the specific evidence needed to 
substantiate each of his claims.  
The RO must provide a letter which: 
(1) notifies the claimant of the 
specific information and evidence 
not of record that is necessary to 
substantiate the claims; (2) 
notifies him of the specific 
information and evidence that VA 
will seek to provide; (3) notifies 
him of the specific information and 
evidence the claimant is expected to 
provide; and (4) requests that he 
provide all pertinent evidence in 
his possession that has yet to be 
submitted to VA.  The veteran should 
be notified that he has one-year to 
submit pertinent evidence needed to 
substantiate his claims.  The date 
of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should contact the Office of 
Personnel Management (OPM) and request 
that they provide all medical records 
pertaining to the appellant's purported 
disability retirement from the United 
States Civil Service.  The Board 
acknowledges VA's receipt of some records 
from OPM, however, the records received 
appear to be incomplete.  If VA has 
already been provided copies of all 
available records and efforts to provide 
further records would be futile, OPM 
should so indicate in writing.

3.  The RO, after obtaining an 
authorization from the veteran, should 
contact the Shein Law Center, Ltd., and 
request copies of all medical records 
which pertain to the appellant's 
litigation against any company or 
individual due to an asbestos related 
injury or disease.  If the records are 
not available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  The RO should contact the veteran and 
ask that he identify the names and 
addresses of all healthcare facilities 
where he received treatment at for his 
back and/or respiratory disorders since 
his October 1954 service separation.  The 
RO should thereafter obtain and associate 
with the record all records that have not 
as yet been associated with the claims 
file.  If the records are not available, 
or if the search for the records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the veteran should be afforded 
a respiratory examination.  The claims 
file should be forwarded to the examiner.  
The examiner should perform all testing 
necessary to determine the etiology of 
any current respiratory disorder.  Based 
on a review of the claims folder and 
examination of the veteran, the examiner 
must address whether it is at least as 
likely as not that any currently 
diagnosed respiratory disorder was 
incurred in or aggravated by military 
service.  In answering this question, the 
examiner must comment on the veteran's 
in-service and post-service work 
histories.  If an asbestos related lung 
disorder is diagnosed, the examiner must 
opine whether it is more likely than not 
that such a disorder is due to 
postservice employment at the 
Philadelphia Naval Shipyard, as well as 
whether it is at least as likely as not 
that such a disorder is related to any 
inservice asbestos exposure.  The 
examiner must provide a complete 
rationale for any opinion provided.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the veteran should be afforded 
an orthopedic examination.  The claims 
file should be forwarded to the examiner.  
The examiner should perform all necessary 
tests necessary to determine the etiology 
of any diagnosed back disability.  Based 
on a review of the claims folder and the 
examination of the veteran, the examiner 
should address whether there is current 
evidence of any back disorder.  If so, 
the examiner should address whether it is 
at least as likely as not that any 
currently diagnosed back disorder was 
incurred in or aggravated by military 
service?  If arthritis is diagnosed, the 
examiner must address whether it is at 
least as likely as not that the arthritis 
manifested itself to a compensable degree 
within the first year following the 
appellant's separation from military 
service.  The examiner must comment on 
the significance, if any, of the findings 
made at an October 1954 separation 
examination.

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issues on appeal in a 
rating decision.  If any of the benefits 
sought on appeal remain denied, he and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


